Citation Nr: 0604539	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  01-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left ankle.

2.  Entitlement to an increased rating for a left arm scar, 
residual of a shell fragment wound, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left elbow, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for ulnar neuropathy 
of the left upper extremity, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
October 1948, and from August 1949 to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1995 and May 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The Board notes that there is of record a report of contact, 
dated in May 1999, which showed that the veteran had 
telephoned his representative and stated that he was 
satisfied with his last rating decision, which evaluated all 
of his issues then active, and wished to withdraw his 
appeals.  VA regulations require that any request to withdraw 
an appeal must be in writing.  38 C.F.R. § 20.204 (1998).  
Thus, the veteran's telephone request to withdraw his appeals 
was ineffective, and any issues then on appeal remained on 
appeal.  

The captioned issues were previously remanded by the Board 
for additional development.

(Consideration of the veteran's claims for an evaluation in 
excess of 20 percent for arthritis of the left elbow, and for 
an increased rating for ulnar neuropathy of the left upper 
extremity, are deferred pending completion of the development 
sought in the remand that follows the decision below.)
 

FINDINGS OF FACT

1.  The veteran does not have arthritis of the left ankle 
that is attributable to his military service.

2.  The veteran's left arm scar is well-healed, not 
hypertrophic, and non-tender; it does not affect function.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the left ankle 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  The criteria for an increased rating for a left arm scar, 
residual of a shell fragment wound, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records (SMRs) show he was 
treated for a left ankle sprain resulting from a fall in 
January 1954 at a military base in Michigan.  X-ray 
examination reported no bony pathology was visualized.  There 
was some calcification around fibular styloid of probable old 
etiology.  Treatment records show the ankle was wrapped in an 
Ace bandage, and that he was returned to duty following 11 
days of recuperation in quarters.  There are no further 
references to the veteran's left ankle in his SMRs.  

The veteran sustained a shell fragment wound in the upper 
left arm in combat in Korea.  Debridement of the wound was 
carried out the day the wound was sustained.  The operative 
note noted no gross evidence of neurological, bone, or 
vascular injury.  The veteran was returned to duty after the 
last sutures were removed, 14 days after being wounded.  

The veteran's September 1955 separation examination made no 
mention of any residuals of the left ankle sprain, and noted 
no abnormality of the lower extremities or feet.  The only 
abnormality noted on the examination was of a two-inch firm 
scar on the left upper arm, and three scars on the left lower 
arm that were well healed.  

The veteran has been afforded several medical examinations 
relating to his claims.  A March 1967 VA examination noted a 
scar on the inner aspect of the left upper arm which measured 
two and one-half inches by three quarters of an inch.  The 
scar was described as being well-healed, somewhat adherent to 
the underlying tissues, somewhat fibrotic, and somewhat 
tender to palpation.  

A July 1993 VA examination revealed a 4.5 by 1.5 cm. scar on 
the inner aspect of the distal portion of the left upper arm.  
The scar was not tender, and there was no redness.  The scar 
was described as "basically a flat scar."  There was also a 
9 cm. very thin lined scar on the elbow, attributed to a cut, 
and not the shrapnel wound, which was also described as a 
normal scar.  

A March 1994 examination of the veteran's left arm noted that 
the scar from his shrapnel wound on the lower third of the 
upper arm was slightly tender.  A March 2001 examination 
specifically addressing the veteran's shrapnel wound residual 
scar, noted the veteran complained of some tenderness in the 
upper arm.  The scar was described as well-healed; there were 
no adhesions.  The scar was soft, with no ulceration or 
breakdown of the skin, and no elevation.  The underlying 
tissue was within normal limits.  There was no edema, no 
inflammation, and no keloid formation.  Color of the scar was 
not reported as abnormal.  Disfigurement was termed mild.  
There was no limitation of function resulting from the 
shrapnel wound scar.  A January 2003 VA examination described 
the veteran's scar as well-healed, not hypertrophic, and not 
tender.  

The veteran has averred that he has had ongoing pain in the 
left ankle, and repeated inversion injuries.  Treatment 
records and examination reports, dating from April 1965 to 
the present, dealing mostly with residuals of the veteran's 
shrapnel wound on the left arm, show no ongoing treatment for 
the left ankle, and no reports of inversion injuries until 
about the time he filed his service connection claim in 2000.  

A July 1998 VA feet examination noted recurring complaints of 
pain in both feet.  The examiner noted the veteran had 
passive and active range of motion in the ankles, but 
complained of weakness and some tenderness with motion.  The 
diagnoses were pain in both feet and pain with walking; 
fungal infections of both feet; per x-ray, mild hallux valgus 
deformity of the left foot, with associated bunion formation; 
left foot degenerative changes of the first 
metatarsophalangeal joint and of the proximal and distal 
interphalangeal joints of the toes.  

An x-ray of the left ankle joint in July 2000, the month 
before the veteran submitted his claim of service connection, 
found mild degenerative changes of the ankle joint, heal 
spurs, arteriosclerotic soft tissue vascular calcification, 
and a few small surgical clips over the anterior medial 
aspect of the ankle, presumed to be from a previous vascular 
surgery.  X-ray examination conducted in February 2001 
revealed that the appearance of the left ankle was unchanged 
since the July 2000 examination, and continued to show mild 
osteoarthritis, arteriosclerosis, and heal spurs.  The report 
of an examination given in March 2001 reviewed the veteran's 
in-service ankle injury, including the results of x-ray 
examination done at the time, and those from February 2001.  
The examiner opined that it was more than likely that the 
veteran's current ankle complaints were not related to his 
in-service ankle injury, because that injury was a tissue 
injury.

An orthopedic consult report dated in June 2001 noted that 
the veteran had a complaint regarding his left ankle.  The 
veteran reported that he had not had any treatment for his 
left ankle in the past, except for being given the ankle 
lacer support he wore.  On examination, it was found the 
veteran's peroneal tendons appeared to be swollen, and there 
were complaints of pain on movement.  The examiner noted that 
the left ankle had mild arthritis with no other major 
abnormalities.  The assessment was left ankle peroneal 
tendonitis with possible peroneal tendon longitudinal tears.  

The veteran reported to another VA medical provider in June 
2001, that he had never had any physical therapy involving 
the left ankle.  At that time, the veteran was noted to be 
wearing a "soft brace."  An August 2001 consultation report 
shows the veteran was issued an active DF brace to replace 
his cloth brace, which was said to not provide any 
significant support for the left ankle.  

Of record is a July 2001 letter from M.S., M.D., a private 
physician who evaluated the veteran in June 2001.  Dr. S. 
noted that he had reviewed the written record of the 
veteran's in-service left ankle injury, as well as the report 
of VA's July 2000 x-ray examination.  Dr. S. reported that, 
on examination, the veteran's left ankle showed tenderness, 
no crepitation, no significant loss of motion, and normal 
peripheral sensation and pulses.  Dr. S. noted that, 
according to the veteran, he had experienced intermittent 
pain in the left ankle, especially on extreme movement.  Dr. 
S. opined that, based on his examination and the July 2000 x-
ray report, the veteran suffered from left ankle mild 
osteoarthritis, and was having post-traumatic left ankle pain 
dating back to the sprain in 1954.  Dr. S. did not provide 
any additional analysis or rationale as to why he believed 
the veteran's current symptoms were related to his in-service 
injury.

The report of a September 2002 VA examination noted that the 
veteran was a somewhat imprecise historian.  The veteran 
reported that his left ankle had caused problems for five 
decades.  He also reported that he had worked in maintenance 
and housekeeping for many years, but had not had to rely on a 
brace to sustain the ankle.  The veteran complained of 
constant aching discomfort, exacerbation of pain with gait 
and changes in weather, and he stated that he relied on use 
of an air cast splint and anti-inflammatory medication for 
relief.  

The examiner noted that x-rays revealed minimal, not marked, 
osteoarthritic changes.  The examiner noted that the veteran 
reported that he had had a problem with recurrent inversion 
sprains for many years, and that he is prone to those if he 
did not wear his splint.  The veteran also reported that 
surgery has never been recommended.  

On examination, range of motion was nearly symmetrical with 
the other ankle, and there was no obvious instability.  The 
examiner concluded that it was most likely that the veteran 
had chronic peroneal tendinitis, and not significant 
arthrosis of the articulation.  He opined that this may 
reflect the inversion injury which occurred in 1954, though 
there may have been subsequent injuries not disclosed on the 
examination that may have exacerbated the problem.  The 
examiner noted that the extent to which the veteran's 
function would be limited by his peroneal tendinitis is 
difficult to gauge because the complaint is purely 
subjective.  The examiner also concluded that the veteran 
could expect to have difficulty with gait, and a tendency 
towards inversion injuries without use of the air cast splint 
that he wore.

The veteran's private physician, Dr. M.S., provided another 
letter, dated in May 2004, again associating the veteran's 
current left ankle disability with his in-service injury.  
Dr. M.S. again gave no analysis or rationale for his 
conclusion.

Of record is a letter from a physicians' assistant, E.B., PA-
C, dated in May 2004.  The letter related that the veteran 
had suffered an ankle injury in service, and had a current 
left ankle disability.  Ms. B. suggested that the veteran's 
current left ankle complaint was related to his in-service 
injury, but offered no analysis or rationale for that 
conclusion.

The report of a VA orthopedic consultation dated in June 2004 
is of record.  That report noted the veteran's in-service 
left ankle injury.  The examiner found the veteran's left 
ankle was tender, and had some swelling as well as some 
restricted movement.  X-ray examination showed some narrowing 
of the joint space.  The examiner concluded that the veteran 
had an early arthritis of the ankle.  

Of record is a November 2004 report provided by the VA 
examiner who had examined the veteran's ankle in September 
2002.  This report was ordered by the Board's September 2003 
remand, which also requested the examiner to supplement his 
earlier report with an opinion as to whether it was at least 
as likely as not that any existing arthritis in the left 
ankle was related to the left ankle sprain noted in the SMRs.  
The examiner's November 2004 supplemental report noted that 
it was almost impossible to answer the question because the 
description of the ankle injury in the SMRs was unclear as to 
the nature of the injury, because the original radiographs 
were unavailable, and because there is little documentation 
of the veteran's claimed repeated inversion injuries.  

The examiner noted that, were there medical evidence 
documenting repeated inversion injuries to the ankle over the 
years, it would be considered more likely than not that the 
veteran's existing mild-to-moderate arthrosis would in large 
measure be related to the instability created by the in-
service injury.  The examiner also noted that, if there was 
no documentation referring to repeated inversion injuries, 
the need to use a brace, and consideration of the merit of 
surgical reconstruction to correct current instability, then 
it would be considered more likely than not that the 
veteran's in-service injury contributed little if at all to 
his existing arthritis of the left ankle.  

Following issuance of a June 2005 supplemental statement of 
the case (SSOC), the RO received written statements from the 
veteran's brother, sister-in-law, nephew, and a friend, all 
testifying that they had observed the veteran dealing with 
ankle pain since returning home from service.  

II.  Analysis

A.  Left ankle

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic diseases, including 
arthritis, may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2005).

Here, there is medical evidence of a current disability of 
the left ankle, and there is medical evidence of an in-
service injury of the left ankle.  However, the Board finds 
that current arthritis is not attributable to military 
service, including the in-service injury.

Service connection may not be granted on a presumptive basis 
because there is no evidence that the veteran's left ankle 
arthritis became manifest within one year of leaving service.  

The veteran's private physician, and VA physicians' assistant 
E.B., have provided written opinions that the veteran's 
current left ankle disability is etiologically related to the 
in-service injury.  However, because there is no medical 
evidence of record showing any treatment of the left ankle 
until more than 40 years after service, it is clear to Board 
that these opinions have had to rely on a history provided by 
the veteran that he has had a continuity of symptomatology.  
Further, these opinions are not supported by any medical 
analysis or rationale to support the conclusions offered, 
other than being supported by the veteran's self-reported 
history.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(doctor's opinions based on history furnished by appellant 
and unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence); Bloom v. 
West, 12 Vet. App. 185 (1999) (without supporting clinical 
data or other rationale, doctor's opinion was simply too 
speculative to provide the degree of certainty required for 
medical nexus evidence).  

Similarly, the September 2002 VA examiner, who commented that 
the veteran was a somewhat imprecise historian, noted that 
the veteran has had a problem with recurrent inversion 
sprains for many years.  However, this examiner noted that 
this information came from the veteran; the medical 
conclusions drawn based on this information are not of the 
same evidentiary weight as the November 2004 opinion, which 
explains that a relationship to service is unlikely because 
of the absence of documented inversion injuries for so many 
years after service.  Id.  Further, the September 2002 
examiner did not offer any clinical evidence or other 
rationale in support of his conclusion that the veteran had 
had recurrent inversion sprains over the years.  In short, 
there is no medical evidence of recurrent inversion sprains 
in the record.  

As noted above, the November 2004 VA examiner, while noting 
that it was almost impossible to answer the nexus question, 
nevertheless explained that, if there was documentation as to 
repeated inversion injuries it would be considered more 
likely than not that the veteran's existing ankle disability 
was related to instability caused by the veteran's in-service 
ankle injury.  However, this examiner, noting that there was 
little documentation as to repeated injuries, opined that, 
absent such documentation, and absent the need for a brace 
and absent consideration of surgical intervention, it is 
considered more likely than not that the veteran's in-service 
ankle injury contributed little if at all to the current 
ankle disability.  

As noted, there is no evidence of any left ankle complaints 
in service after the initial ankle injury and recuperation 
therefrom, and thus no evidence of chronicity of a left ankle 
injury in service following the initial injury.  The 
veteran's separation examination noted no abnormality 
regarding the left ankle.  There is no medical evidence of 
record that there was any complaint or medical treatment 
until he was issued an ankle brace by a VA facility decades 
after he left military service.  As noted, the June 2001 
report of a VA orthopedic consult, his first such consult, 
noted that the veteran had not had any treatment for his 
ankle in the past except for the issuance of a soft ankle 
brace.  Further, the veteran reported to the September 2002 
VA examiner that he had worked in maintenance and 
housekeeping for many years without having to rely on a brace 
to sustain the ankle, and had never had surgery recommended 
to correct his left ankle complaints.  

The lay statements of the veteran, including testimony at a 
hearing before the undersigned Veterans Law Judge, and his 
relatives and friend, all contend that the veteran has 
suffered from ankle pain since he left military service.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent to describe 
the symptoms he experiences, and the others are competent as 
laypersons to describe what they have personally observed, 
there is no evidence of record that any of these individuals 
has the medical training and knowledge to provide competent 
medical opinion as to the etiology of any current disability, 
or to determine whether the observed difficulties were 
related specifically to the veteran's ankle disability, as 
opposed to another disability, such as his documented 
bilateral foot disabilities, or heal spurs.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

In sum, the Board gives greater weight to the opinion in 
which it was noted that absent documentation of repeated 
recurrent inversions, the need to use a brace, or 
consideration of surgery made it less likely that current 
arthritis is traceable to military service.  The veteran 
reported having problems with his ankle since service, and 
his report was corroborated by others, lending support to the 
medical opinions that found a relationship to the in-service 
injury, but the absence of treatment, the lack of a need for 
a brace to support the ankle for so many years, even while he 
worked in maintenance and housekeeping, and the lengthy 
interval from the time he injured the ankle in service until 
he needed to seek treatment decades later, all provide strong 
support for one of the conclusions reached by the November 
2004 reviewer that a relationship between currently shown 
arthritis and military service was unlikely.  For these 
reasons, the Board gives greater weight to the November 2004 
conclusion of no nexus to service, which is supported by the 
record.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
medical evidence is against the claim.  The veteran's current 
left ankle arthritis is not traceable to disease or injury 
incurred in or aggravated during active military service.

B.  Scar

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

As an initial matter, the Board notes that several examiners 
have described more than one scar on the veteran's left arm.  
The veteran's separation examination also described scars on 
the lower arm.  However, the veteran's SMRs describe only a 
single shrapnel wound to the left upper arm, and that is what 
he is service connected for.  The analysis will therefore 
involve only the scar to the left upper arm which has 
specifically been ascribed to the veteran's shrapnel wound.

The veteran's scar is rated utilizing the criteria listed at 
38 C.F.R. § 4.118, Diagnostic Code 7804, superficial scars.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities found at 
38 C.F.R. Part 4 (2002), including the rating criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49596 (July 
31, 2002) (effective August 30, 2002).  In evaluating the 
veteran's claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the new criteria can be applicable no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000.  

Under the criteria in effect prior to August 30, 2002 (old 
criteria), a 10 percent evaluation is for application when 
there are superficial scars that are tender and painful on 
objective demonstration.  A 10 percent evaluation is the only 
rating available for superficial scars under the old 
criteria.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
Therefore, the veteran has already been awarded the highest 
evaluation available for a superficial scar under the old 
criteria.  

The Board has considered other diagnostic codes under 38 
C.F.R. § 4.118, schedule of ratings for the skin, for 
possible application.  Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Diagnostic Code 
7801 pertains to rating disabilities involving scars from 
third degree burns.  Diagnostic Code 7802 addresses second 
degree burn scars, and Diagnostic Code 7803 allows for a 10 
percent rating for superficial scarring that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7805 is 
for consideration when there is limitation of function of an 
affected part due to scarring.  The remainder of the old 
criteria are for application when there is a disease of the 
skin present, and are not for application with scarring.  Id. 

As has been shown, the veteran's shrapnel wound scar is on 
the upper left arm, and not the head, face, or neck.  The 
veteran's scar is from a shrapnel wound, not from burns.  The 
veteran's scar has always been described as well-healed, with 
no limitation of function or repeated ulceration.  In sum, 
there is no medical evidence of record which would warrant a 
higher award under any of the old rating criteria.  

The rating criteria effective August 30, 2002 (new criteria) 
provide for only a 10 percent evaluation for superficial 
scarring, and adds the definition of a superficial scar as 
one not associated with underlying soft tissue damage.  38 
C.F.R. §  4.118, Diagnostic Code 7804 (2005).  Under the new 
criteria, Diagnostic Code 7804 is still the most apt for 
evaluating veteran's scar.  (The scar is not unstable such 
that Diagnostic Code 7803 would be applicable.)  As under the 
old criteria, there is no higher award available under 
Diagnostic Code 7804.  

Again, the Board has considered other diagnostic codes under 
the new criteria for possible application.  Diagnostic Code 
7800 pertains to disfigurement of the head, face, or neck, 
and is therefore still inapt.  Diagnostic Code 7801 pertains 
to rating disabilities for scars, other than of the head, 
face, or neck, that are deep or that cause limited motion.  
The veteran's scar has been described as flat and 
superficial, not as deep, and there is no evidence of any 
limitation of motion caused by the scar.  Diagnostic Code 
7803, superficial unstable scars, allows a maximum rating of 
10 percent, but no instability has been shown.  Diagnostic 
Code 7805 is for rating when there is limitation of function 
of an affected part due to scarring.  As noted, the medical 
evidence is that there is no instability and no limitation of 
function as a result of the veteran's shrapnel scar.  The 
remainder of the criteria are for application when there is a 
specific disease of the skin present, and are not for 
application with scarring.  Id. 

In sum, there is no medical evidence of record to support an 
award higher than the 10 percent already assigned, and a 
higher award is therefore not warranted.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, which addressed the issues on appeal.  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for his left 
ankle disability and an increased rating for his service-
connected scar disability, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) for each issue here 
decided, and seven supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.   The 
veteran was apprised of the changes in the criteria for 
evaluating disabilities of the skin, both in the Board's 
September 2003 remand, and in the RO's June and August 2005 
SSOCs.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records and reports, and 
secured multiple examinations in order to ascertain the 
severity of his scar disability, and the etiology of his left 
ankle arthritis.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for arthritis of the left 
ankle is denied.  

Entitlement to an increased rating for a left arm scar, 
residual of a shell fragment wound, is denied.  


REMAND

When the Board remanded in September 2003, it ordered, inter 
alia, the identification and obtaining of medical records, 
which was completed, and sought a supplemental medical 
report.  The RO was asked to have the VA examiner who 
conducted a September 2002 neurological examination review 
the claims file, paying particular attention to the January 
2003 VA examination report, and any subsequently prepared 
test reports.  The examiner was asked to provide a supplement 
to his September 2002 examination report reflecting any 
changes in his earlier conclusions.  The examiner was also 
asked to clarify whether the veteran has complete paralysis 
of the ulnar nerve.  On remand, this examiner noted in a 
November 2004 supplemental report that he could not find the 
January 2003 examination report in the C-file, and, without 
any recent neurological reports or nerve conduction study 
reports, he could not state anything about the veteran's 
present neurological condition.  The examiner did not clarify 
whether the veteran has complete paralysis of the ulnar 
nerve, and only reiterated his September 2002 evaluation that 
the veteran has mild left ulnar neuropathy most likely 
related to war injury.  The Board will remand in order that 
the veteran be afforded another neurological examination, and 
any other related testing deemed necessary.

The Board also notes that the most recent medical evaluation 
of effects of arthritis on the veteran's left elbow was 
conducted three years ago, in January 2003.  The Board will 
therefore also remand in order to obtain a medical 
examination showing the present level of disability of the 
veteran's left elbow as related to arthritis.  (Given that 
examination regarding the ulnar neuropathy might also 
disclose information relevant to the function of the elbow, 
this appears to be the most prudent approach.)

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA neurological 
examination of his ulnar neuropathy 
of the left upper extremity.  

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 
(2005).  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

All indicated studies, tests, and 
evaluations deemed necessary should 
be performed and the results noted 
in the examination report.  The 
examiner should report all findings, 
and state whether there is complete 
or incomplete paralysis of the ulnar 
nerve.  If there is incomplete 
paralysis, the examiner should 
provide a medical opinion as to 
whether he or she considers the 
incomplete paralysis to be mild, 
moderate, or severe.  

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

2.  The RO should also arrange for 
the veteran to undergo a VA joints 
examination of the left elbow by a 
physician with appropriate expertise 
to determine the current level of 
disability caused by the veteran's 
left elbow arthritis.  

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

All indicated studies, tests, and 
evaluations deemed necessary should 
be performed and the results noted 
in the examination report.  Clinical 
findings should be elicited in 
accordance with the C&P Clinician's 
Guide in order to assure that the 
provisions of 38 C.F.R. § 4.40 
concerning lack of normal endurance, 
functional loss due to pain, and 
pain on use and during flare-ups; 
the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess 
fatigability, and incoordination; 
and the provisions of 38 C.F.R. 
§ 4.10 concerning the effects of the 
disability on the veteran's ordinary 
activity, are specifically 
addressed.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In 
other words, all functional losses 
should be equated to limitation of 
motion beyond what is shown 
clinically.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


